Citation Nr: 1523377	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  07-15 329	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, or as due to herbicide exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In April 2013, the Board previously adjudicated, and denied, the Veteran's claim for service connection for hypertension.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2014, the Court vacated the Board's April 2013 decision pursuant to a Joint Motion for Remand to the extent that it denied service connection for hypertension.  The parties to the Joint Motion for Remand requested that the Court vacate the Board's decision on the basis of agreement that the Board had provided inadequate reasons or bases to support its finding that VA satisfied its duty to assist.  

Specifically, the parties to the Joint Motion for Remand noted that the Nation Academy of Sciences (NAS) Institute of Medicine's "Veterans and Agent Orange: Update 2010" concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  The parties agreed that the Board did not discuss whether this evidence amounted to an indication that hypertension may be associated with herbicide exposure so as to require a VA medical opinion as to whether the Veteran's hypertension is at least as likely as not related to herbicide exposure in service.  

In October 2014, the Board issued a remand in the matter so that the Veteran could be afforded a VA examination in connection with his claim for service connection for hypertension.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In February 2015, the Veteran was afforded a VA examination in connection with his claim and a medical opinion was rendered.  Thereafter, the RO issued a supplemental statement of the case affirming its prior denial of service connection for hypertension, and returned the matter to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets any further delay in the adjudication of this claim, an additional remand is necessary in order to ensure compliance with the prior remand, and to ensure that the Veteran has been afforded an adequate medical opinion.  

A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand orders; the Board itself errs in failing to ensure proper compliance.  Stegall v. West, 11 Vet App. 268, 271 (1998).  Further, once VA undertakes to provide an examination or medical opinion, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In its October 2014 remand, the Board requested, among other opinions, an opinion as to whether it was at least as likely as not that the Veteran's present hypertension was caused by his presumed exposure to herbicide agents, to include Agent Orange, during active service.  In answering that question the examiner was directed to discuss the relevance of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides 2010 report titled "Veterans and Agent Orange: Update 2010" that categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  

In February 2015, the Veteran presented for a VA examination in connection with his claim.  Thereafter, the VA examiner stated "I am not aware of any peer reviewed medical literature which indicates that hypertension is caused by herbicide exposure and hypertension is not a presumptive diagnosis for Vietnam veterans."  The examiner did not address the findings in the 2010 report, nor did she provide any further rationale for her opinion.  At the very least, the fact that the VA examiner did not address that report, as specifically requested in the prior remand, requires the Board to issue a new remand to ensure compliance with its prior directives.  

Further, any additional support for the negative etiology opinion is also insufficient in this matter.  While it is true that hypertension is not a presumptive disability under 38 C.F.R. § 3.309(e), that fact alone does not automatically mean that the Veteran's present hypertension is not related to his presumed exposure to herbicides in Vietnam.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  As such, the rationale given for the VA examiner's opinion is inadequate and an addendum opinion must be sought.   

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the February 2015 VA examiner for an addendum opinion.  If the prior examiner is unavailable, the record should be forwarded to an alternate qualified examiner to complete the opinion as directed.  The requirement for a new examination is left to the discretion of the examiner chosen to write the addendum opinion.  

The examiner should opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's hypertension was caused by his presumed exposure to herbicide agents, including Agent Orange, during active service.  The examiner must provide a complete rationale for any opinion given.  Specifically, the examiner must discuss the findings of the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides 2010 report "Veterans and Agent Orange: Update 2010" which found hypertension as having suggestive evidence of association with herbicide exposure.  Further, the examiner is reminded that an opinion supported by VA's present exclusion of hypertension from the list of diseases which are subject to presumptive connection with herbicide exposure is, alone, inadequate.  

2. Thereafter, the AOJ should readjudicate the claim on appeal in light of any and all new evidence or opinions of record.  If the claim sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed appropriate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


